Citation Nr: 1341059	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Prior to August 14, 2008, entitlement to an initial evaluation in excess of 10 percent for a low back disability.  

2.  On and after August 14, 2008, entitlement to an initial evaluation in excess of 20 percent for a low back disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity lumbar radiculopathy.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1975, and service in the Army National Guard between May 1975 and April 2004 with presumed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

The issues are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO. A transcript of that hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System revealed additional records which are pertinent to the present appeal and are considered herein.  The Veteran's November 2013 Appellant Brief reiterating his position before the Board was also found in Virtual VA.  



FINDINGS OF FACT

1.  Prior to August 14, 2008, the Veteran's low back disability was not manifested by flexion to less than 60 degrees; or combined range of motion to less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis or abnormal kyphosis.

2.  On and after August 14, 2008, the Veteran's low back disability is not manifested by forward flexion to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

3.  The Veteran's left and right lower extremity radiculopathy is not manifested by moderate neuritis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to August 14, 2008, the criteria for an initial disability rating in excess of 10 percent for a low back disability have not been met.  38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013).  

2.  On or after August 14, 2008, the criteria for an initial disability rating in excess of 20 percent for a low back disability have not been met.  38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013).  

3.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity lumbar radiculopathy have not been met.  38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Codes 8260, 8299 (2013).  

4.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity lumbar radiculopathy have not been met.  38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Codes 8260, 8299 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

As this is an appeal arising from the initial grant of service connection, the notice that was provided in November 2005, June 2006 and October 2008 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, as the record includes the Veteran's service treatment records, VA outpatient treatment records, National Guard treatment records, lay statements and the reports of the VA examinations.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Additionally, the January 2012 VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's medical history, contains a description of the history of the disability at issue, documents and considers the Veteran's complaints and symptoms, and fully provides medical evidence that is relevant to the governing rating criteria.  Earlier examinations in March 2011, April 2007 and September 2006 are also on file, and are sufficient to rate the disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

The Board issued a remand for a new VA examination in this matter in December 2011.  The remand instructions were completed when VA provided the Veteran a 2012 examination and a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Merits of the Claim

The Veteran seeks increased initial ratings for his service connected low back disability.  The RO granted service connection for the disability in a June 2007 rating decision.  At that time, a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for a chronic lumbar strain.  The effective date was October 2005.  The Veteran appealed and in a February 2009 rating decision, VA increased the evaluation to 20 percent, effective August 14, 2008.  VA also assigned separate evaluations for left and right radiculopathy, effective September 14, 2008.  The Veteran seeks a higher initial rating for both before and after August 14, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

VA must consider whether a higher evaluation of a service connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, pain alone through a joint's range of motion does not constitute functional loss; painful motion does not equate to limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 41 (2011).  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  

Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code.  Id.  

Low Back Prior to August 14, 2008

The Board finds that the criteria for a rating in excess of 10 percent for a low back disability prior to August 14, 2008 have not been met.  

At the Veteran's September 2006 VA examination, lumbar spine range of motion was normal, with the exception of flexion, which was 80 degrees.  The Veteran experienced pain at the end of motion in each exercise.  He denied radiating pain.  In the examination, the Veteran stated that he had constant lower back pain, which was sometimes sharp.  He stated that his daily living and work were affected, he could not bend or lift any weight and that repetitive use increased pain, without additional loss of motion.  The examiner noted no acute episodes of pain in the last 12 months, and no history of flare-ups.  The examiner also noted that the Veteran's gait and posture were good, as was his muscle tone.  There was no spasm, atrophy, scoliosis, or abnormal lumbar lordosis, but the Veteran sometimes used a cane.  There was no evidence of incoordination, weakness, fatigability or any functional loss due to subjective complaint of pain.  X-rays were normal, with no showing of arthritis.  Both lower limbs were negative for neurological abnormalities and the Lasegue test was negative..  

The Veteran also had ongoing VA outpatient treatment of his low back.  In September of 2003, outpatient treatment notes the Veteran's back pain without comment.  In May 2007, the Veteran is noted to refill his medication for his back pain at the VA medical center.  In a March 2008 statement, the Veteran reiterates that he has chronic back pain which is preventing him from working.  However in a neurology consult the same month, he stated that his pain does not limit him in his daily activities.  Another VA record in this time frame found equal sensation bilaterally, and normal reflexes.  The Veteran reported he had no numbness, tingling or weakness in either lower extremity.  In a May 2008 VA joints examination, the Veteran stated that he sometimes used his back brace and experienced back pain.  He reported he was not working the last three years mainly due to his psychological issues.  Despite this, he was able to carry on his daily routine.  In a January 2008 VA record, the Veteran's low back flexion was 60 degrees and his extension was 30 degrees.  There were no sensory deficits, he had full muscle strength, negative straight leg raise test and normal reflexes.  In a March 2008 VA record, he again showed bilateral equal sensation to touch.  There was pain with a straight leg test.  Reflexes were normal.   

The Board finds that the evidence does not warrant an increased evaluation.  Because the forward flexion is 60 degrees or greater prior to August 14, 2008, all other range of motion is normal and there is no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis or abnormal kyphosis, an initial rating in excess of 10 percent cannot be assigned.  

The Board must also consider whether a higher rating is warranted due to additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Painful motion, however, is not deemed limited motion; rather pain must cause an additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  In a September 2006 VA examination, the Veteran did not complain of any fatigue or weakness at any point during the range of motion measurements.  While the Veteran did experience pain at the end of his range of motion, it did not decrease due to this pain.  The examiner also noted no incoordination.  The Veteran stated that he could not lift any weight and that his daily living and work were affected.  There was full muscle strength and a good gait.  In March 2008, the Veteran stated that his pain did not limit his daily activities.  Therefore, looking at the evidence on the whole, there is no additional functional loss not currently considered within the 10 percent evaluation.   

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered, throughout the time period, rating the Veteran's lumbar spine disability under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  But as noted above, an increased evaluation is not warranted based on limitation of motion.  

Under the rating criteria for intervertebral disc syndrome, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Here, the Veteran did not assert, and the evidence does not show, any bed rest prescribed by a physician.  Accordingly, an increased evaluation on this basis is not warranted.

Additionally, the evidence of record does not indicate the assignment of a separate neurological evaluation for this time period.  The Veteran denied radiating pain in 2006, and the evidence of record shows normal sensation and reflexes.  There is also no complaint of bowel or bladder incontinence.  

Staged ratings for this time period are inapplicable in the instant case because there is no evidence of change in the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  The criteria for an initial rating in excess of 10 percent for a low back disability prior to August 14, 2008 have not been met.  

Low Back On and After August 14, 2008

The criteria for a rating in excess of 20 percent for a low back disability on or after August 14, 2008 have not been met.  

In a September 2008 VA examination, the Veteran stated he had chronic and constant low back pain.  He pointed to cold or damp weather, standing more than 30 minutes, walking more than a quarter of a mile, bending, twisting, turning and lifting as aggravating factors.  He cannot engage in any sporting or recreational activity.  He denied bladder and bowel issues and does not use any assistive device.  He also said that he can work through the pain, and has not experienced any fully incapacitating episodes in the past twelve months.  He reported a history of weakness in the lower extremities, more pronounced on the right.  He reported radiating back pain in the bilateral lower extremities.  His forward flexion of the thoracolumbar spine is 80 degrees, with pain beginning at 50 degrees.  His extension is 24 degrees, with pain beginning at 20 degrees.  Lateral flexion is 26 degrees, with pain beginning at 18 degrees.  Rotation is 26 degrees, with pain beginning at 22 degrees.  With repetitive movement against resistance, forward flexion decreases to 60 degrees, extension to 12, lateral bending to 15 and rotation to 16, secondary to pain.  The examiner noted a mildly antalgic gait.  

In a March 2011 examination, the Veteran noted that he lost about 50 percent of his range of motion during flare-ups.  He reported fatigue, decreased range of motion, stiffness, weakness, and spasms.  He stated that he had 30 incapacitating episodes in the past 12 months, lasting anywhere from minutes to weeks.  He also reported worsening symptoms such as pain which made walking difficult.  The examiner noted objective bilateral pain with motion and tenderness in the thoracolumbar sacrospinalis.  Despite this, there was full range of motion.  There was pain with motion, but no additional pain on repetition of the range of motion exercises.  There was a note of nocturia, but the examiner stated it was due to the Veteran's enlarged prostate, not his back.  The Veteran had symptoms of fatigue, decreased motion, stiffness, weakness and spasm.  There was normal posture, normal gait, normal spinal curvature, and normal muscle strength.  

In his July 2011 Travel Board hearing, the Veteran stated that his back pain was controlled by several medications and moderation.  He stated that he had 30 incapacitating episodes in the past 12 months.  However, he described them as a spasm from back to buttocks to legs, the pain of which he could get through with his medication.  The Veteran noted that he missed three days of work due to an incapacitating episode last year.  

In a January 2012 examination, the Veteran stated he had not experienced any incapacitating episodes in the past 12 months and that the last one had been in 2010.  He sometimes cannot move due to his constant back pain, but then it passes after a few minutes.  The examiner noted pain at the end of each range of motion which did not further limit the range.  The repetition of exercises also did not lead to a loss in range of motion.  The examiner noted that there was no functional loss or impairment of the Veteran's back, despite his pain in movement.  There was localized tenderness and pain to palpation.  The Veteran had full muscle strength, normal reflexes and no neurological abnormalities or assistive devices.  There was no guarding or muscle spasms.  The examiner stated that the Veteran was able to work in his occupation as a housekeeper, but was in pain while working.  The examiner opined that the Veteran did not have intervertebral spine syndrome.  

The Veteran also had VA outpatient treatment for his low back disability after August 14, 2008.  This included a nerve root block and two epidurals to manage his pain.  Much of his treatment involved radiculopathy, which will be discussed below.  In a July 2010 VA record, the Veteran reported his lower back pain was currently well controlled and had been tolerable for quite some time.  Furthermore, he denied urinary and bowel issues related to his back pain.  

The Board finds an increased evaluation is not warranted because the Veteran's forward flexion is greater than 30 degrees, all other range of motion is normal and there is no ankylosis of the thoracolumbar spine.  

The Board must also consider whether a higher rating is warranted due to additional functional loss.  DeLuca, 8 Vet. App. 202.  Throughout the time period, the Veteran complained of pain, fatigue and weakness during range of motion.  He noted that his pain was aggravated by standing for more than 30 minutes, walking more than a quarter mile and various back movements.  The pain limited his activities.  While the Veteran did experience pain at the end of his range of motion during the VA examination, and the range of motion did decrease on repetition, it was not to the level of a 30 or 40 percent evaluation.  The aggravating factors did not appear to cause any additional loss of function.  In 2008, he reported no incapacitating episodes in the last year.  There was a mildly antalgic gait.  In 2011, he reported 30 incapacitating episodes in the past 12 months, lasting anywhere from minutes to weeks. In 2012, the Veteran stated that his flare-ups reduced his range of motion by 50 percent, but also indicated that these flare-ups lasted no more than a few minutes before passing.  He indicated he had not had an incapacitating episode since 2010, more than twelve months prior to his examination.  Throughout he retained good muscle strength and normal posture. Looking at the evidence in sum, the Board finds that there is not additional functional loss not compensated within the 20 percent evaluation.  

The Board has considered the application of other diagnostic codes.  See Schafrath, 1 Vet. App. 589.  First, under the rating criteria for intervertebral disc syndrome, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Here, the Veteran did not assert, and the evidence does not show, any bed rest prescribed by a physician.  Accordingly, an increased evaluation on this basis is not warranted.  Second, the Board need not consider degenerative arthritis for this time period because its maximum rating is 20 percent, which the Veteran has already attained.  38 C.F.R. § 4.71a.  

The criteria for an initial rating in excess of 20 percent for a low back disability on or after August 14, 2008 have not been met.  

Staged ratings for this time period are inapplicable in the instant case because there is no evidence of an increase in the Veteran's disability after the effective date.  Fenderson v. West, 12 Vet. App. 119 (1999).  

There are mentions of neurological abnormalities that could warrant a rating under a separate diagnostic code, and they are discussed below.  The Board notes that separate evaluations are assigned for bilateral lower extremity radiculopathy effective September 2008 and these are discussed below.  Between August 14, 2008 and the September 2008 effective date discussed below, there are no records of neurological abnormalities.  Although the Veteran reported longstanding radiating pain, a separate evaluation requires objective neurological abnormalities.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In addition, the Veteran denied bowel and bladder issues.  Therefore, there are no separate ratings.  

Bilateral Lower Extremity Radiculopathy

The Veteran was diagnosed with radiculopathy at the September 2008 VA examination.   His disabilities were each rated at 10 percent under Diagnostic Code 8620-8699 in the February 2009 rating decision, effective September 2008.  The Veteran seeks an initial rating in excess of 10 percent for each of these disabilities.  

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.  Diagnostic Code 8620, neuritis of the sciatic nerve, is rated under Diagnostic Code 8520.  Diagnostic Code 8520 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.   

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

In the September 2008 VA examination, the Veteran related weakness in his lower extremities and radiation of pain bilaterally in his legs.  The examiner diagnosed bilateral radiculopathy.  Lasegue's sign was positive at 60 degrees bilaterally.  Deep tendon reflexes were normal, but hypoactive in bilateral Achilles.  The examiner noted that there appeared to be decreased sensation to light touch in the lower extremities bilaterally.  There was no indication of muscle atrophy, fasciculation or tremors.  

In December 2008, the Veteran received a spinal epidural.  In August 2009, he received another spinal epidural and was noted to have weakness and decreased sensation over his right lower extremity.  In June and July 2010, the Veteran was again seen for pain in his lower extremities.  He complained that his last spinal epidural did not seem to help much.  He still showed some weakness and decreased sensation over his right lower extremity, but his pain appeared to be well controlled.  In August 2010, he stated it was difficult to walk and that he was tired of the pain.  In September 2010, the Veteran received a successful nerve root block.  The Veteran was seen in December 2010 and consistently reported his symptoms.  The examiner noted that the Veteran moved about the office without any apparent problem, but that there was weakness and decreased sensation in the right lower extremity.  At the March 2011 VA examination, the Veteran had showed paresthesias, but sensory tests were normal.  The examiner noted the Veteran's history of radiculopathy but diagnosed it in the right leg only.  At the January 2012 VA examination, the Veteran's muscle strength, deep tendon reflexes and sensory tests all were normal.  Furthermore, there was no radicular pain or any other signs or symptoms due to radiculopathy.  No other neurological abnormalities were noted.  The examiner stated there was evidence of a history of radiculopathy, but that there was also evidence of nerve healing and no radiculopathy or ongoing denervation.  This was consistent with the test results.  The examiner opined that the Veteran had no current radiculopathy and that recent complaints do not suggest it.  

At his July 2011 Travel Board hearing, the Veteran stated that he experienced painful spasms in the past 12 months.  He described them as pain that traveled from his low back to his buttocks to his legs.  However, he added that with medication he was able to get through them.  

Although the Veteran's competent and credible complaints of bilateral lower extremity radiculopathy are consistent, the symptoms do not merit an evaluation higher than 10 percent.  While objective findings of decreased sensation are noted repeatedly, and paresthesias once, there is no evidence that the incomplete paralysis of the sciatic nerve ever reaches a moderate level or higher.  A January 2012 examination showed normal sensation and reflexes.  Similarly, a March 2011 examination showed normal sensation.  The muscle strength of the lower extremities is normal bilaterally, as are the reflexes with one noted exception.  Movement is still achieved easily, and though the Veteran stated that it sometimes becomes difficult to walk, there is no evidence of this in the VA examinations or outpatient treatment.  At the January 2012 VA examination, the Veteran's condition appears to have improved such that he did not exhibit symptoms of radiculopathy.  The criteria for an initial rating in excess of 10 percent for bilateral lower extremity radiculopathy have not been met because the evidence does not more nearly approximate moderate incomplete paralysis.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Evaluations

The Board has also considered whether the Veteran's low back disability, including bilateral lower extremity radiculopathy, warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran had limited range of motion of flexion of the thoracolumbar spine, muscle spasm, stiffness, tenderness, mildly antalgic gait and pain with motion.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran also complained of bilateral pain radiating down his lower extremities, paresthesias, decreased reflexes and decreased sensation to touch.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8250.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 5237 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a low back disability prior to August 14, 2008 is denied.  

Entitlement to an initial evaluation in excess of 20 percent for a low back disability on and after August 14, 2008 is denied.  

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity lumbar radiculopathy is denied.  

Entitlement to an initial evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy is denied.  




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


